DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendments/arguments filed 09/08/2021 with respect to claim(s) 1-8 have been fully considered and found persuasive. This application contains 8 pending claims. Claim(s) 1-3 have been amended. 

Allowable Subject Matter

Claim(s) 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments with regarding to the amended limitations (REMARKS 09/08/2021 pages 5-9) have been fully considered and are persuasive. 
Upon conclusion of a comprehensive search of the pertinent prior art and consideration of arguments, the Office indicates that the claims are allowable.
Regarding claim 1, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A current sensing circuit comprising: “a current detection unit having a first resistance element with one end connected to the first power-supply terminal, a first output end connected to the one end of the first resistance element, and a second output end connected to another end of the first resistance element; a first constant current source having one end connected to the drain of the first MOS transistor and another end connected to the second power-supply terminal; a second constant current source having one end connected to a drain of the second MOS transistor and another end connected to the second power-supply terminal; and a fourth MOS transistor having a source connected to a drain of the third MOS transistor and a drain connected to the one end of the second resistance element, the fourth -2-Non-Final Office Action dated June 8, 2021App. No. 16/797,705Response dated September 8, 2021Atty. Docket No. 11106/1275 MOS transistor having a withstand voltage higher than those of the first to third MOS transistors, and configured to receive a predetermined control voltage to a gate thereof.” in combination with all the other limitations as claimed.

Other claim(s) 2-8 depend from independent claim are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868